NO. 07-09-0389-CV

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                         PANEL A

                                   JANUARY 12, 2010

                          ______________________________


                               TONY GARZA, APPELLANT

                                             V.

                     UNITED SUPERMARKETS, L.L.C., APPELLEE

                        _________________________________

            FROM THE 237TH DISTRICT COURT OF LUBBOCK COUNTY;

              NO. 2008-544,606; HONORABLE RUBEN REYES, JUDGE

                         _______________________________

Before CAMPBELL and HANCOCK and PIRTLE, JJ.


                                MEMORANDUM OPINION


       Appellant, Tony Garza, perfected this appeal from the trial court’s order granting

United Supermarkets, L.L.C.’s, no-evidence motion for summary judgment. By letter dated

December 15, 2009, Garza was notified, among other things, that the $175 filing fee had

not been paid and was given until December 27, 2009 to correct the deficiency. Garza was

also notified that failure to pay the filing fee could result in dismissal of the appeal. See
Tex. R. App. P. 5 and 42.3(c). To date the fee has not been paid nor has Garza

responded to the Court’s notice.


       Unless a party is excused from paying a filing fee, the Clerk of this Court is required

to collect filing fees set by statute or the Supreme Court when an item is presented for

filing. See Tex. R. App. P. 5 and 12.1(b). Although the filing of a notice of appeal invokes

this Court’s jurisdiction, if a party fails to follow the prescribed rules of appellate procedure,

the appeal may be dismissed. Tex. R. App. P. 25.1(b). Consequently, because the filing

fee has not been paid, we must dismiss the appeal.


       Accordingly, the appeal is dismissed for failure to comply with the Texas Rules of

Appellate Procedure and with a notice from the Clerk requiring payment of the filing fee.

Tex. R. App. P. 42.3(c).


                                                    Patrick A. Pirtle
                                                        Justice




                                                2